FILED

.|UN ' 8 2011
C|erk. U.S. District & Bankruptcy
UNITED STATES DISTRICT COURT Courts for the District of Columbla
FOR THE DISTRICT OF COLUMBIA

Troy Jennings, )
)
Plaintiff, )
)

v. ) Civil Action No. f g~ ;~

)  1000
Federal Bureau of Prisons et al., )
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on plaintiff`s pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiffs application and dismiss the complaint on the
ground of resjudicata.

Under the principle of resjudz`cata, a final judgment on the merits in one action "bars any
further claim based on the same ‘nucleus of facts’ . . . ." Page v. United Stales, 729 F.Zd 818,
820 (D.C. Cir. l984) (quoting Expert Elec., Inc. v. Levz'ne, 554 F.2d 1227, 1234 (D.C. Cir.
1977)). Res judicata bars the relitigation "of issues that were or could have been raised in [the
prior] action." Drake v. FAA, 291 F.3d 59 (D.C. Cir. 2()02) (emphasis in original) (quoting Allen
v. McCurry, 449 U.S. 90, 94 (1980)); see I.A.M Nal’l Pension Fund v. Indus. Gear Mfg. Co.,
723 F.Zd 944, 949 (D.C. Cir. 1983) (noting that res judicata "forecloses all that which might
have been litigated previously").

Plaintiff, a prisoner at the United States Penitentiary in Coleman, Florida, has submitted a
complaint consisting mostly of various attachments. He argues that the Bureau of Prisons has

not given him sufficient good-time credit for his educational pursuits between 2003 and 201 l,

and seeks the correction of his records and monetary damages exceeding $100,000 under the
Privacy Act, 5 U.S.C. § 552a. See Compl. at 5-8 (page numbers supplied). However, this Court
previously adjudicated the merits of plaintiffs claims covering the period of 2003 to 2008 in an
action brought against the same defendants. See Opinion, Jennz`ngs v. F ederal Bureau of
Prisons, Civ. No. 08-1475 (PLF) (D.D.C., Sept. 25, 2009) [Dkt. # 24] (concluding that plaintiff
had failed to state claims under the Privacy Act); App. No. 09-5348, Order (Aug. 10, 2010) [Dkt.
# 27]) (dismissing appeal for lack of prosecution). Although plaintiff now claims violations up
to 2011, he has not stated any additional facts and his administrative remedy dated January 26,
201 l, again sought good-time credit from February 6, 2003 to February 6, 2008. Compl., Ex. l.
Because plaintiff is foreclosed from relitigating that issue, the case will be dismissed. A separate

Order accompanies this Memorandum Opinion.

Sr'" United States District Judge

2011

Date: June I

9